     Case 1:19-cv-01678-DAD-SAB Document 17 Filed 07/20/20 Page 1 of 6

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   RONNIE M. HUNTER,                                 No. 1:19-cv-01678-NONE-SAB-HC
12                      Petitioner,
                                                       ORDER ADOPTING FINDINGS AND
13          v.                                         RECOMMENDATION, DENYING
                                                       PETITION FOR WRIT OF HABEAS
14   BRANDON PRICE, as Executive Director,             CORPUS, DIRECTING CLERK OF COURT
                                                       TO ASSIGN DISTRICT JUDGE AND TO
15                      Respondent.                    CLOSE CASE, AND DECLINING TO ISSUE
                                                       CERTIFICATE OF APPEALABILITY
16
                                                       (Doc. No. 14)
17

18

19          Petitioner Ronnie M. Hunter, currently a patient at the Coalinga State Hospital, brought

20   this petition for writ of habeas corpus pro se pursuant to 28 U.S.C. § 2254, challenging his civil

21   confinement after he was found to be a sexually violent predator under California’s Sexually

22   Violent Predator Act, California Welfare & Institutions Code § 6600 (“SVPA”) following a civil

23   trial in the Alameda County Superior Court. (Doc. Nos. 1; 14 at 4.) On January 28, 2020,

24   respondent filed an answer to the petition. (Doc. No. 9 at 9.) Petitioner filed a traverse on

25   February 28, 2020. (Doc. No. 13.) On May 8, 2020, the assigned magistrate judge issued

26   findings and recommendation recommending that the petition be denied. (Doc. No. 14.)

27   Petitioner has filed timely objections, and respondent has filed a reply to those objections. (Doc.

28   Nos. 15, 16.)
                                                      1
     Case 1:19-cv-01678-DAD-SAB Document 17 Filed 07/20/20 Page 2 of 6

 1          Pursuant to 28 U.S.C. § 636(b)(1)(C), the court has conducted a de novo review of the

 2   case and concludes that the findings and recommendation are supported by the record and proper

 3   analysis. In the pending findings and recommendations, the magistrate judge considered and

 4   rejected petitioner’s claims that he was entitled to federal habeas relief because: (1) a state court

 5   judge improperly ruled on one of his pretrial motions after being recused from hearing his case;

 6   (2) of the 19-year delay1 of his civil commitment trial; and (3) the ineffective assistance he

 7   received from his counsel in the civil proceedings in state court. (Doc. No. 14 at 8-13).2

 8          As for the first issue, the magistrate judge found that the rulings made by the recused

 9   judge were subsequently and validly re-issued by another judge and, as a result, the recused

10   judge’s rulings had no impact on the validity of the civil commitment proceeding. (Id. at 8-9.)

11          The magistrate judge’s reasoning in rejecting petitioner’s second and third claims for

12   relief was based largely on the fact that the Sixth Amendment rights to speedy trial and effective

13   assistance of counsel have not been extended to civil commitment proceedings.3 (Id. at 10-13.)

14   While the Supreme Court has established a four-factor test to determine if a criminal defendant’s

15
     1
16      The Alameda County District Attorney petitioned the state court to civilly commit petitioner in
     July 1997, but it was not until April 2016 that petitioner was civilly committed after a jury trial.
17   (Doc. No. 14 at 1, 4.) Over that 19-year period, petitioner requested or stipulated to continued
     trial for a total of 16 years. See McNeely v. Blanas, 336 F.3d 822, 827 (9th Cir. 2003) (“[D]elay
18
     attributable to the defendant’s own acts or to tactical decisions by defense counsel will not bolster
19   defendant’s speedy trial argument.”).
     2
20     Any general challenge to the SVPA would be unavailing. See Woodard v. Mayberg, 242 F.
     Supp. 2d 695, 702 (N.D. Cal. 2003) ( finding that the was “not entitled to federal habeas relief on
21   his claim that the punitive nature of SVPA violates various constitutional provisions”).
22   3
       Under Section 2254(d), a writ of habeas corpus “shall not be granted with respect to any claim
     that was adjudicated on the merits in State court proceedings unless the adjudication of the
23   claim—
24          (1) resulted in a decision that was contrary to, or involved an unreasonable application of,
            clearly established Federal law, as determined by the Supreme Court of the United States;
25          or
26          (2) resulted in a decision that was based on an unreasonable determination of the facts in
            light of the evidence presented in the State court proceeding.”
27
     28 U.S.C. § 2254(d) (emphasis added).
28
                                                       2
     Case 1:19-cv-01678-DAD-SAB Document 17 Filed 07/20/20 Page 3 of 6

 1   right to speedy trial was violated in Barker v. Wingo, 407 U.S. 514, 530 (1972), it “has not

 2   addressed whether there is a due process right to a speedy civil commitment trial,” Rainwater v.

 3   King, No. 2:14-CV-02567-JKS, 2017 WL 6040425, at *17 (E.D. Cal. 2017).

 4                  Nevertheless, some courts have analyzed speedy trial claims in the
                    SVPA commitment context under the four-part test set forth in
 5                  Barker, 407 U.S. at 530. See, e.g., Page v. Lockyer, 200 Fed. Appx.
                    727, 727–29 (9th Cir. 2006) (analyzing and rejecting Sixth
 6                  Amendment speedy trial claim from petitioner’s SVPA
                    commitment); Sisneroz v. California, No. 07–cv–0500, 2009 WL
 7                  302280, *7–11 (E.D. Cal. Feb. 6, 2009) (denying claim that delay
                    in bringing recommitment petition to trial violated due process
 8                  because petitioner showed no prejudice); Coleman v. Mayberg, No.
                    C 01–3428, 2005 WL 1876061, *6 (N.D. Cal. Aug. 8, 2005)
 9                  (applying Barker analysis to find that five-year delay in holding
                    commitment hearing did not violate petitioner’s speedy trial rights);
10                  People v. Litmon, 76 Cal. Rptr. 3d 122, 135–41(Cal. Ct. App. 2008)
                    (finding that delay in bringing recommitment petition violated due
11                  process under Barker and Mathews v. Eldridge, 424 U.S. 319
                    (1976)).
12

13   Rainwater, 2017 WL 6040425, at *17; see also Kindred v. California Dep’t of State Hosps.-

14   Coalinga, No. 8:17-cv-00047-DSF-KES, 2017 WL 7163929, at *17 (C.D. Cal. Nov. 13, 2017);

15   Williams v. King, No. 14-CV-01831-PJH, 2015 WL 5240200, at *3 (N.D. Cal. Sept. 8, 2015);

16   Camrony v. Mayberg, No. CIV S-07-2793-FCD-TJB, 2010 WL 3958648, at *10 (E.D. Cal. Oct.

17   8, 2010). Other courts, however, have declined to engage in the Barker analysis of such claims

18   asserted by SVPA petitioner altogether because the right to speedy trial in civil commitment cases

19   has not been “clearly established” by federal law and, therefore, denial of any such right would

20   not amount to an “unreasonable application” of federal law by the state courts as required for the
21   granting of federal habeas relief under § 2254(d). See, e.g., Rhoden v. Price, No. SACV 17-0670

22   MWF (SS), 2019 WL 2305844, at *12 (C.D. Cal. Mar. 1, 2019); MacKenzie v. California

23   Attorney Gen., No. SACV 12-432 VBF (JC), 2016 WL 5334479, at *18 (C.D. Cal. Apr. 11,

24   2016); Hawkins v. Ahlin, No. ED CV 12-626-R (PJW), 2013 WL 3475187, at *6 (C.D. Cal. July

25   10, 2013); see also Stenson v. Lambert, 504 F.3d 873, 881 (9th Cir. 2007).

26          Here, petitioner’s case first came before the court for adjudication in 2016. See Hunter v.
27   King, No. 1:15-CV-01611-JLT, 2016 WL 3019119, at *6 (E.D. Cal. May 26, 2016). The Court

28   dismissed that earlier filed petition, abstaining pursuant to Younger v. Harris, 401 U.S. 37 (1971),
                                                      3
     Case 1:19-cv-01678-DAD-SAB Document 17 Filed 07/20/20 Page 4 of 6

 1   and finding that petitioner failed to allege a constitutional violation. Id. at *5–7. Specifically, the

 2   court applied the Barker standard and found that the “reasons for delay [were] due mostly to

 3   petitioner’s own actions and the actions of his counsel, not to the district attorney’s actions,” and

 4   therefore rejected petitioner’s claim that any speedy trial right he might have in this context was

 5   violated. Id. at *7–8 (alteration in original).

 6           Having reviewed the record again, the court finds that even if the Barker factors were

 7   applicable under these circumstances, petitioner would not be entitled to federal habeas relief on

 8   the ground that his right to a speedy civil commitment trial was violated. Sixteen of the 19 years

 9   of delay prior to his civil trial was requested by and stipulated to by petitioner and the remaining

10   three-year delay was partly due to multiple new attorney’s being appointed to represent petitioner.

11   Ultimately, though, the delay was not prejudicial to petitioner, who never complained about the

12   delay during the proceedings before the trial court or on appeal in state court. See, e.g., Williams

13   v. Ahlin, No. C 09-3642 MMC (PR), 2010 WL 289071, at *1 (N.D. Cal. Jan. 15, 2010) (rejecting

14   a habeas petitioner’s argument that nine-year delay of his civil trial was a violation of his putative

15   right to speedy trial); Sisneroz v. California, No. 07–cv–0500, 2009 WL 302280, *7–11 n.12

16   (E.D. Cal. Feb. 6, 2009) (finding no prejudice as a result of trial delay in the case of a SVPA

17   defendant); Coleman v. Mayberg, No. C 01–3428, 2005 WL 1876061, *6 (N.D. Cal. Aug. 8,

18   2005) (holding that a five-year delay in holding civil commitment hearing did not violate

19   petitioner’s right to speedy trial under Barker).

20           Lastly, just like the right to speedy trial, the right to effective assistance of counsel under
21   the Sixth Amendment has not been established by the Supreme Court to be applicable in the civil

22   commitment context. See Turner v. Rogers, 564 U.S. 431, 441 (2011) (“[T]he Sixth Amendment

23   does not govern civil cases.”). But even if the court were to assume that such a right had been

24   recognized, the court concludes that petitioner’s right to effective counsel was not violated here.

25   See, e.g., Jones v. Hunter, No. CIV S-02-1250 GEB DAD P, 2006 WL 2644898, at *9 (E.D. Cal.

26   Sept. 14, 2006) (applying the right to effective assistance of counsel under Strickland to a SVPA
27   case). The court has reviewed the state appellate court opinion rejecting petitioner’s argument

28   that his counsel failed “to adequately investigate and present” his “claims,” (Doc. Nos. 1 at ¶
                                                         4
     Case 1:19-cv-01678-DAD-SAB Document 17 Filed 07/20/20 Page 5 of 6

 1   9(b); 8-20), and finds no basis to disagree with its analysis of this issue.4 Petitioner does not

 2   dispute the facts recounted by the state appellate court. (Doc. No. 1.) Applying the Strickland v.

 3   Washington, 466 U.S. 668 (1984) framework to petitioner’s ineffective assistance of counsel

 4   claim, the court reaches the same conclusion as the state appellate court that petitioner has failed

 5   to establish that he suffered any prejudice as a result of the alleged mistakes by his counsel. See

 6   Stanley v. Schriro, 598 F.3d 612, 619 (9th Cir. 2010) (“If we conclude that the petitioner fails to

 7   satisfy one of the Strickland prongs, we need not address the other.”) Thus, petitioner is not

 8   entitled to federal habeas relief with respect to his claim that his putative right to the effective

 9   assistance of counsel under the Sixth Amendment was violated. Petitioner’s objections to the

10   findings and recommendations, reaching this same conclusion, are unavailing.

11           Finally, when a court dismisses a petition for a writ of habeas corpus, it may only issue a

12   certificate of appealability when “the applicant has made a substantial showing of the denial of a

13   constitutional right.” 28 U.S.C. § 2253(c)(2). To make a substantial showing, the petitioner must

14   establish that “reasonable jurists could debate whether (or, for that matter, agree that) the petition

15   should have been resolved in a different manner or that the issues presented were ‘adequate to

16   deserve encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473, 484 (2000)

17   (quoting Barefoot v. Estelle, 463 U.S. 880, 893 (1983)).

18           In the present case, the court concludes that petitioner has not made the required

19   substantial showing of the denial of a constitutional right to justify the issuance of a certificate of

20   appealability. Reasonable jurists would not find the court’s determination that petitioner is not
21   entitled to federal habeas corpus relief wrong or debatable, and they would not conclude that

22   petitioner is deserving of encouragement to proceed further. The court therefore declines to issue

23   a certificate of appealability.

24   /////

25

26
     4
       Petitioner also claims that he was “denied a right to effective assistance of counsel by failure to
     enforce the trial judge’s recusal.” (Doc. No. 1 at ¶ 9(d).) This argument is necessarily
27   intertwined with his first claim for relief, which the court has rejected based upon a lack of
     prejudice and harmless error above.
28
                                                        5
     Case 1:19-cv-01678-DAD-SAB Document 17 Filed 07/20/20 Page 6 of 6

 1        Accordingly, for the reasons set forth above:

 2        1. The findings and recommendation issued on May 8, 2020 (Doc. No. 14) are adopted,

 3              with the additional reasoning expressed above;

 4        2. The petition for writ of habeas corpus is denied;

 5        3. The Clerk of Court is directed to assign a district judge to this case for the purpose of

 6              closing the case and then to close the case; and

 7        4. The court declines to issue a certificate of appealability.

 8   IT IS SO ORDERED.
 9
       Dated:     July 18, 2020
10                                                        UNITED STATES DISTRICT JUDGE

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      6
